Case: 22-50026        Document: 00516567790             Page: 1     Date Filed: 12/06/2022




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                December 6, 2022
                                       No. 22-50026
                                                                                     Lyle W. Cayce
                                                                                          Clerk
   Robert Rollo,

                                                                   Plaintiff—Appellant,

                                            versus

   George P. Escobedo; Carabin & Shaw, P.C.; Carabin
   Shaw,

                                                                Defendants—Appellees.


                     Appeal from the United States District Court
                          for the Western District of Texas
                                USDC No. 5:17-cv-645


   Before Wiener, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*
         Plaintiff-Appellant, Robert Rollo, appeals the district court’s
   summary judgment for Defendants-Appellees regarding his claims for legal
   malpractice and breach of fiduciary duty against his former attorney, George
   Escobedo, and, vicariously, against a law firm, Carabin & Shaw P.C. We




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50026        Document: 00516567790              Page: 2       Date Filed: 12/06/2022




                                         No. 22-50026


   affirm the judgment of the district court essentially for the reasons stated in
   its thorough, well-reasoned opinion.
           Rollo suffered a workplace injury while working for a U.S. defense
   contractor in Iraq on January 29, 2005. Escobedo represented Rollo for his
   workers compensation claim—from 2006 until the U.S. Department of
   Labor (DOL) issued an order approving the agreed-upon settlement in
   November 2013. Believing that he could have won a larger sum of money had
   he proceeded to trial (and won), Rollo filed a “Petition to Set Aside as
   Inadequate,” which challenged the settlement, in February 2017. The DOL
   denied Rollo relief.
           Rollo then filed this legal malpractice action in July 2017. 1 Escobedo
   moved for summary judgment because, among other things, Rollo failed to
   designate a legal expert by the deadline, as generally required for legal
   malpractice claims in Texas. Likewise, Carabin & Shaw moved for summary
   judgment on Rollo’s claim of vicarious liability. Rollo countered with his own
   motion for summary judgment, arguing that expert testimony for breach and
   causation was unnecessary because Escobedo’s breach and causation would
   be “self-evident” to any juror and because he would be “indisputably
   entitled” to receive more compensation than that obtained via the
   settlement. The district court granted Escobedo’s motion for summary
   judgment because Rollo “failed to designate an expert to establish the
   standard of care (duty), breach, and causation.” Because Rollo’s underlying
   claims against Escobedo failed, precluding vicarious liability, the court also
   granted Carabin & Shaw’s motion for summary judgment. Rollo timely



           1
            Rollo initially filed suit in New York almost a year earlier, but the action was
   dismissed for lack of personal jurisdiction. Rollo v. Escobedo, et al., No. 16-cv-6923, 2017
   WL 2600107 (S.D.N.Y. June 15, 2017).




                                                2
Case: 22-50026      Document: 00516567790          Page: 3     Date Filed: 12/06/2022




                                    No. 22-50026


   appealed. After review of the briefs and record, we conclude that the district
   court carefully considered the case and committed no reversible error.
          First, “[i]n Texas, a legal malpractice claim sounds in tort and is
   evaluated based on negligence principles.” Streber v. Hunter, 221 F.3d 701,
   722 (5th Cir. 2000). To prevail on his claim, Rollo was required to show that
   (1) Escobedo owed Rollo a duty, (2) a breach of the duty (3) which
   proximately caused Rollo’s injuries, and (4) damages.         See id.; see also
   Alexander v. Turtur & Associates, Inc., 146 S.W.3d 113, 117 (Tex. 2004). “In
   most legal malpractice cases, expert testimony is necessary to establish the
   standard of care since only an attorney can competently testify to whether
   the defendant comported to the prevailing legal standard.” Geiserman v.
   MacDonald, 893 F.2d 787, 793 (5th Cir. 1990) (quotation and citation
   omitted). Expert testimony is unnecessary only “[i]n instances of egregious
   negligence that are obvious to a lay person or established as a matter of law.”
   Id. at 794 (using an attorney who failed to tell his client to answer properly
   served interrogatories as an example). We agree with the district court that
   “this is not such an instance.” Rollo’s claim therefore required expert
   testimony to establish the elements of legal malpractice.
          Second, we agree that Rollo’s breach of fiduciary duty claim is
   prohibited, as it is “substantively indistinguishable” from his legal
   malpractice claim. “Texas law does not permit a plaintiff to fracture legal
   malpractice claims into separate claims.” See O’Donnell v. Smith, 234
   S.W.3d 135, 146 (Tex. App.—San Antonio 2007), aff’d, 288 S.W.3d 417
   (Tex. 2009).
          Finally, we agree that Rollo’s vicarious liability claim against Carabin
   & Shaw cannot survive summary judgment because it is dependent on his
   failed claims against Escobedo. See G & H Towing Co. v. Magee, 347 S.W.3d




                                          3
Case: 22-50026     Document: 00516567790          Page: 4   Date Filed: 12/06/2022




                                   No. 22-50026


   293, 298 (Tex. 2011) (per curiam) (holding that a company “cannot have
   vicarious liability” because “its agent did not commit the tort”).
                                                                 AFFIRMED.




                                         4